          Case 2:14-cv-00484-BJR Document 118 Filed 10/15/18 Page 1 of 3




 1                                                        The Honorable Barbara J. Rothstein
                                                  Note on Motion Calendar: October 12, 2018
 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
      BOFI FEDERAL BANK, a federally chartered      NO.    2:14-cv-00484-BJR
10
      banking institution,
11                                                  PLAINTIFF BOFI FEDERAL
             Plaintiff,                             BANK’S NOTICE OF INTENT TO
12                                                  FILE SURREPLY
             v.
13

14
      ADVANCE FUNDING LLC; KIRK A.
      TOVEY, individually and as trustee of the
15    KIRK A. TOVEY REVOCABLE TRUST; and
      SETTLEMENT COLLECTION SERVICE,
16    LLC,
17           Defendants.
18

19

20

21

22

23

24

25

26

27   PLAINTIFF BOFI FEDERAL BANK’S NOTICE OF INTENT             SAVITT BRUCE & WILLEY LLP
     TO FILE SURREPLY                                           1425 Fourth Avenue Suite 800
     No. 2:14-cv-00484-BJR                                     Seattle, Washington 98101-2272
                                                                        (206) 749-0500
            Case 2:14-cv-00484-BJR Document 118 Filed 10/15/18 Page 2 of 3



 1          PLEASE TAKE NOTICE THAT, pursuant to Local Civil Rule 7(g), Plaintiff BofI

 2   Federal Bank (“BofI”) intends to file a surreply to request that the Court strike Section A of

 3   Defendants’ Reply in Support of Motion for Summary Judgment of Dismissal (at 3:7 – 5:15).

 4          DATED: October 15, 2018

 5                                            SAVITT BRUCE & WILLEY LLP
 6

 7
                                              By:         /s/ Duncan E. Manville
                                                    James P. Savitt, WSBA #16847
 8                                                  Duncan E. Manville, WSBA #30304
                                                    1425 Fourth Avenue, Suite 800
 9                                                  Seattle, Washington 98101-2272
                                                    Telephone: 206.749.0500
10
                                                    Facsimile: 206.749.0600
11                                                  Email: jsavitt@sbwllp.com
                                                    Email: dmanville@sbwllp.com
12
                                              Attorneys for Plaintiff BofI Federal Bank
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      PLAINTIFF BOFI FEDERAL BANK’S NOTICE OF INTENT                     SAVITT BRUCE & WILLEY LLP
      TO FILE SURREPLY - 2                                               1425 Fourth Avenue Suite 800
      No. 2:14-cv-00484-BJR                                             Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
            Case 2:14-cv-00484-BJR Document 118 Filed 10/15/18 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I certify that a copy of the foregoing document was filed electronically with the Court

 3   and thus served simultaneously upon all counsel of record, this 15th day of October, 2018.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    CERTIFICATE OF SERVICE                                            SAVITT BRUCE & WILLEY LLP
      No. 2:14-cv-00484-BJR                                             1425 Fourth Avenue Suite 800
                                                                       Seattle, Washington 98101-2272
                                                                                (206) 749-0500
